DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed March 15, 2021, claim 5 has been amended to address the 35 U.S.C 112(b) made for claim 5. The rejection is then overcome by amendment. Additionally, the examiner verifies that no new matter has been added.
The rejections made under 35 U.S.C. 103 are maintained and reiterated here in this Office Action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al (WO 2019129285 A1, using EP 3734690 A1 as its English equivalent) in view of Yoshima et al (US 2019/0296390), which will hereinafter be referred to as Lan and Yoshima respectively.
Regarding claim 1, Lan discloses a battery installation mechanism (Fig. 6) comprising:
a base (“10” Fig. 1, “battery holder” [0067]) having
	a supporting unit (“11” Fig. 1, “fixing bracket” [0067]) having

		two engaging lugs (“122” Fig. 2 and Fig. 3, “primary locking base” [0075]) erectly connected to the supporting board; and
		two engaging holes (“124” Fig. 2, “primary cavity” [0076]) respectively defined through the two engaging lugs (Fig. 2);
	a connecting mount (“50” Fig. 10, “electrical connector of the vehicle side” [0106]) connected to the supporting board and having a connecting terminal (“502” Fig. 10, “electrical contact end” [0113]);

    PNG
    media_image1.png
    703
    996
    media_image1.png
    Greyscale

a battery (“30” Fig. 7, “battery pack assembly” [0068]) assembled to the base and having 
	a cartridge (“31” Fig. 7, “battery pack” [0068]) configured to receive battery cells and having a first end and a second end opposite to each other 
	two engaging protrusions (“34” Fig. 7, “supporting portions” [0068]) protruding from the first end of the cartridge (annotation of Fig. 7 above); 
	a limiting protrusion (“33” Fig. 7, “secondary locking shaft” [0077]) protruding from the second end of the cartridge (annotation of Fig. 7 above); and
a limiting assembly (“13” Fig. 1, “secondary lock mechanism” [0077]) having
	an assembling mount (131” Fig. 4, “secondary locking base” [0077]) fastened to the supporting board, wherein the battery is disposed between the two engaging lugs and the assembling mount (Fig. 6 in comparison to Fig. 1);
	a connecting member (“1301” Fig. 4, “secondary locking tongue extension portion” [0078]) extending through the assembling mount and having two opposite ends (Fig. 4);
	a limiting component (“1300” Fig. 4, “secondary locking tongue body” [0078]) connected to one of the two opposite ends of the connecting member and blocking the limiting protrusion (Fig. 4);
	an operating handle (“130” Fig. 4, “secondary locking tongue” [0077]) connected to the other one of the two opposite ends of the connecting member (Fig. 4); and 
	an elastic unit (“134” Fig. 4, “secondary reset part” [0077]) having two opposite ends respectively abutting against the limiting component and the 
Lan does not disclose a battery having a battery terminal disposed at a bottom of the cartridge and electrically connected to the connecting terminal.
	However, Yoshima discloses a battery (“battery pack 300” [0195]) having a cartridge (“housing container 31” [0195]) that serves as a power source for electronic devices such as a vehicle ([0191]). Yoshima also discloses that the battery has a battery terminal (power distribution terminal” [0201]) disposed at a bottom of the cartridge (“347” Fig. 7 at bottom of lengthwise direction) and electrically connected to a connecting terminal (“external device” [0210]). Yoshima teaches that when charging the battery, a charge current from the connecting terminal is supplied to the battery, and when the battery is used as an installed (“onboard” [0210]) battery of a vehicle, the regenerative energy of the motive force of the vehicle can be used as the charge current from the connecting terminal ([0210] last two sentences). 
	Therefore, it would have been obvious for a person of ordinary skill in the art to add to the battery of Lan that the battery has a battery terminal disposed at a bottom of the cartridge and is electrically connected to the connecting terminal in view of Yoshima, in order to achieve a battery that is able to be charged using the current generated by the vehicle the connecting terminal is connected to.

Regarding claim 2, Modified Lan discloses all of the limitations for the battery installation mechanism as set forth in claim 1 above, and wherein 

the limiting component is received in the receiving slot (“1300” annotation of Fig. 4 below); and
the two opposite ends of the elastic unit respectively abut against the limiting component and the bottom of the receiving slot (annotated Fig. 4 below).

    PNG
    media_image2.png
    583
    536
    media_image2.png
    Greyscale


Claims 3, 4, and 6-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lan in view of Yoshima (Modified Lan) as applied to claims 1-10, respectively above, and further in view of Tong et al (CN 110071240 A), which will hereinafter be referred to as Tong.
Regarding claim 3, Modified Lan discloses all of the limitations for the battery installation mechanism as set forth in claim 2 above, but does not disclose that the elastic unit is a compression spring mounted around the connecting member (Lan “134” Fig. 4).

Moreover, Tong discloses that the elastic unit is a compression spring (“spring” [0049]) mounted around the connecting member (Fig. 3). Tong teaches that the elastic unit transmits an elastic force to the connecting member so that the head of the connecting member exerts a force on the handle to move toward the installation direction of the battery ([0052] first sentence), and that the handle acts like a stop arm that can rotate for the loading and unloading of the battery so that when the battery is loaded onto the base, the handle secures the battery (“prevents the battery from falling out” [0056] third sentence) to the base.
Therefore, it would have been obvious for a person of ordinary skill in the art to further modify the elastic unit of Modified Lan in view of Tong by mounting it around the connecting member in order to achieve a limiting assembly that is able to secure the battery onto the base after its installation.

Regarding claim 4, Modified Lan discloses all of the limitations for the battery installation mechanism as set forth in claim 3 above, and wherein the battery has a protecting lid (Yoshima “32” Fig. 7, [0195]) pivotally connected to the cartridge (Yoshima Fig. 7) and capable of covering the battery terminal (Yoshima Fig. 7, [0196]).

Regarding claim 6, Modified Lan discloses all of the limitations for the battery installation mechanism as set forth in claim 1 above, but does not disclose wherein 
the limiting component has an embedding recess;
the limiting assembly has a nut embedded in the embedding recess; and
the connecting member is a bolt screwed with the nut and the operating handle.
	However, Tong discloses a battery installation mechanism (“battery box guide assembly” [0008]) comprising a base (“2” Fig. 1, “battery rack” [0043]), a battery (“3” Fig. 1, “battery box” [0043]), and a limiting assembly (“1” Fig. 1 and “21” Fig. 2, “handle mechanism” and “support beam” [0049] and [0043]). Tong also discloses that the limiting assembly has an assembling mount (“21” Fig. 3, “support beam” [0043]), a connecting member (“12” Fig. 3) extending through the assembling mount and having two opposite ends (Fig. 3), a limiting component (“14” Fig. 3, “guide sleeve” [0051]) connected to one of the two opposite ends of the connecting member (Fig. 3), an operating handle (“11” Fig. 3, “handle” [0049]) connected to the other one of the two opposite ends of the connecting member (Fig. 3), and an elastic unit (“13” Fig. 3) having two opposite ends respectively abutting against the limiting component and the assembling mount (Fig. 3). 
Moreover, Tong discloses that the limiting component has an embedding recess (annotation of Fig. 3 below), that the limiting assembly has a nut ([0049], “15” annotated Fig. 3 below) 

    PNG
    media_image3.png
    580
    711
    media_image3.png
    Greyscale

Therefore, it would have been obvious for a person of ordinary skill in the art to modify the limiting assembly of Modified Lan in view of Tong by adding an embedding recess to the limiting component, embedding a nut into the embedding recess, and utilizing a bolt as the connecting member that is screwed with the nut and the operating handle. The skilled artisan would then be able to achieve a limiting assembly that secures the battery into its place after 

Regarding claim 7, Modified Lan discloses all of the limitations for the battery installation mechanism as set forth in claim 2 above, but does not disclose wherein 
the limiting component has an embedding recess;
the limiting assembly has a nut embedded in the embedding recess; and
the connecting member is a bolt screwed with the nut and the operating handle.
However, Tong discloses that the limiting component has an embedding recess (annotation of Fig. 3 above), that the limiting assembly has a nut ([0049], “15” annotation of Fig. 3 above) embedded in the embedding recess (annotation of Fig. 3 above), and that the connecting member is a bolt ([0049]) screwed with the nut and the operating handle ([0049], annotation of Fig. 3 above). Tong teaches that this structure allows the elastic force of the spring to be transmitted to the bolt and the nut so that the head of the bolt exerts a force on the handle that is toward the direction of the battery installation ([0052] first sentence). Tong also teaches that this structure of the limiting assembly allows the handle rotation about the bolt where the handle forms stop arms so that a rotation stroke is defined around the bolt to allow for loading and unloading of the battery ([0052] fourth sentence).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the limiting assembly of Modified Lan in view of Tong by adding an embedding recess to the limiting component, embedding a nut into the embedding recess, and utilizing a bolt as the connecting member that is screwed with the nut and the operating handle. The skilled artisan 

Regarding claim 8, Modified Lan discloses all of the limitations for the battery installation mechanism as set forth in claim 3 above, but does not disclose wherein 
the limiting component has an embedding recess;
the limiting assembly has a nut embedded in the embedding recess; and
the connecting member is a bolt screwed with the nut and the operating handle.
	However, Tong discloses that the limiting component has an embedding recess (annotation of Fig. 3 above), that the limiting assembly has a nut ([0049], “15” annotation of Fig. 3 above) embedded in the embedding recess (annotation of Fig. 3 above), and that the connecting member is a bolt ([0049]) screwed with the nut and the operating handle ([0049], annotation of Fig. 3 above). Tong teaches that this structure allows the elastic force of the spring to be transmitted to the bolt and the nut so that the head of the bolt exerts a force on the handle that is toward the direction of the battery installation ([0052] first sentence). Tong also teaches that this structure of the limiting assembly allows the handle rotation about the bolt where the handle forms stop arms so that a rotation stroke is defined around the bolt to allow for loading and unloading of the battery ([0052] fourth sentence).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the limiting assembly of Modified Lan in view of Tong by adding an embedding recess to the limiting component, embedding a nut into the embedding recess, and utilizing a bolt as the 

Regarding claim 9, Modified Lan discloses all of the limitations for the battery installation mechanism as set forth in claim 4 above, but does not disclose wherein 
the limiting component has an embedding recess;
the limiting assembly has a nut embedded in the embedding recess; and
the connecting member is a bolt screwed with the nut and the operating handle.
	However, Tong discloses that the limiting component has an embedding recess (annotation of Fig. 3 above), that the limiting assembly has a nut ([0049], “15” annotation of Fig. 3 above) embedded in the embedding recess (annotation of Fig. 3 above), and that the connecting member is a bolt ([0049]) screwed with the nut and the operating handle ([0049], annotation of Fig. 3 above). Tong teaches that this structure allows the elastic force of the spring to be transmitted to the bolt and the nut so that the head of the bolt exerts a force on the handle that is toward the direction of the battery installation ([0052] first sentence). Tong also teaches that this structure of the limiting assembly allows the handle rotation about the bolt where the handle forms stop arms so that a rotation stroke is defined around the bolt to allow for loading and unloading of the battery ([0052] fourth sentence).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the limiting assembly of Modified Lan in view of Tong by adding an embedding recess to the 

Regarding claim 11, Modified Lan discloses all of the limitations for the battery installation mechanism as set forth in claim 6 above, and wherein the assembling mount has a containing groove (“211” Fig. 2, “second positioning and adapting groove” [0053]) to selectively hold the operating handle inside ([0053] third sentence, “the handle 11 maintains its position…”).

Regarding claim 12, Modified Lan discloses all of the limitations for the battery installation mechanism as set forth in claim 7 above, and wherein the assembling mount has a containing groove (“211” Fig. 2, “second positioning and adapting groove” [0053]) to selectively hold the operating handle inside ([0053] third sentence, “the handle 11 maintains its position…”).

Regarding claim 13, Modified Lan discloses all of the limitations for the battery installation mechanism as set forth in claim 8 above, and wherein the assembling mount has a containing groove (“211” Fig. 2, “second positioning and adapting groove” [0053]) to selectively 

Regarding claim 14, Modified Lan discloses all of the limitations for the battery installation mechanism as set forth in claim 9 above, and wherein the assembling mount has a containing groove (“211” Fig. 2, “second positioning and adapting groove” [0053]) to selectively hold the operating handle inside ([0053] third sentence, “the handle 11 maintains its position…”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lan in view of Yoshima (Modified Lan) as applied to claim 4 above, and further in view of Ishihara et (US 2009/0202893), hereinafter referred to as Ishihara.
Regarding claim 5, Modified Lan discloses all of the limitations for the battery installation mechanism as set forth in claim 4 above, but does not disclose wherein
the limiting protrusion has an abutting portion inclined toward the bottom of the cartridge; and
the limiting component has an inclined abutted face, corresponding to the abutting portion in shape, and configured to be abutted by the abutting portion.
	However, Ishihara discloses a battery installation mechanism that includes a battery (“battery pack” [0031]) having a cartridge (“case 32” [0031]) and a limiting protrusion (“engagement projection 38” [0033]), and a limiting assembly (“battery pack storage section” [0036]) having a limiting component (“locking groove 65” [0037]). Ishihara also discloses that the limiting protrusion has an abutting portion (“vertical pieces 40” [0033]) inclined toward the 
	Therefore, it would have been obvious for a person of ordinary skill in the art to modify the limiting protrusion and the limiting component of Modified Lan in view of Ishihara so that the limiting protrusion has an abutting portion inclining toward the bottom of the cartridge, and the limiting component has an abutted face being inclined, corresponds to the abutting portion in shape, and is capable of being abutted by the abutting portion. The skilled artisan would then be able to achieve a battery installation mechanism that only requires inserting one end of the battery in a slanting direction and inserting the other end in such a manner as being tilted in the horizontal direction to store and secure the battery into the limiting assembly in an easy manner.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lan in view of Yoshima and Ishihara (Modified Lan) as applied to claim 5 above, and further in view of Tong (CN 110071240 A).
Regarding claim 10, Modified Lan discloses all of the limitations for the battery installation mechanism as set forth in claim 5 above, but does not disclose wherein 

the limiting assembly has a nut embedded in the embedding recess; and
the connecting member is a bolt screwed with the nut and the operating handle.
	However, Tong discloses that the limiting component has an embedding recess (annotation of Fig. 3 below), that the limiting assembly has a nut ([0049], “15” annotation of Fig. 3 above) embedded in the embedding recess (annotation of Fig. 3 above), and that the connecting member is a bolt ([0049]) screwed with the nut and the operating handle ([0049], annotation of Fig. 3 above). Tong teaches that this structure allows the elastic force of the spring to be transmitted to the bolt and the nut so that the head of the bolt exerts a force on the handle that is toward the direction of the battery installation ([0052] first sentence). Tong also teaches that this structure of the limiting assembly allows the handle rotation about the bolt where the handle forms stop arms so that a rotation stroke is defined around the bolt to allow for loading and unloading of the battery ([0052] fourth sentence).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the limiting assembly of Modified Lan in view of Tong by adding an embedding recess to the limiting component, embedding a nut into the embedding recess, and utilizing a bolt as the connecting member that is screwed with the nut and the operating handle. The skilled artisan would then be able to achieve a limiting assembly that secures the battery into its place after installation, and achieves a handle that is able to rotate about the bolt as its fixed axis and functions as a stop arm, which is essential for the different modes of loading and unloading of the battery.

Regarding claim 15, Modified Lan discloses all of the limitations for the battery installation mechanism as set forth in claim 10 above, and wherein the assembling mount has a containing groove (“211” Fig. 2, “second positioning and adapting groove” [0053]) to selectively hold the operating handle inside ([0053] third sentence, “the handle 11 maintains its position…”).

Response to Arguments
Applicant's arguments filed May 26, 2021 have been fully considered but they are not persuasive.

Applicant appears to argue that the supporting board (“602” Fig. 10, “battery pack containment cavity”) of Lan does not serve the same function as the supporting board of the instant application, which is to support a battery loaded onto the supporting board.
The examiner verifies that Lan discloses that the supporting board of Lan functions to contain the battery pack. The examiner also notes that the function of containing can be defined also as to have or hold something, i.e. a battery. Therefore, the supporting board of Lan is also capable of serving the same function as supporting the battery.

Applicant appears to argue that since the supporting board of Lan is described as a battery pack containment cavity, the supporting board of Lan and of the instant application are of different physical features.
The examiner acknowledges that the definition of a cavity is “an unfilled space within a mass”, but this does not limit a cavity to be entirely or fully open as a through hole. The 

Applicant appears to argue that the supporting board of Lan only positions the battery and does not support the battery, and is then inequivalent to the supporting board of the instant application.
The examiner disagrees based on the response given for the first argument point iterated above, which relies on the broadest reasonable interpretation of the function of containing. To summarize, the supporting board of Lan is capable of having and holding a battery, and therefore serves the same function as the supporting board of the instant application.

Applicant appears to argue that Lan discloses a fixing bracket as a frame structure, but does not disclose that a supporting board exists on a side of the frame structure, and interprets the fixing bracket to be a ring-shaped frame without a backboard on the basis of the figures provided by Lan.
In response to this argument, Lan discloses that the battery pack assembly is mounted on the base (“battery holder”), and the base is fixed on the chassis of an electric vehicle. On the basis of the battery pack assembly needing to be mounted onto the base, it would be inherent of the base to have a backing and that the fixing bracket is not a ring-shaped frame without a backboard. Additionally, because the base is designed to be fixed onto the chassis of an electric vehicle, which is essentially the framework of the electric vehicle, it would be obvious not just to 

Applicant appears to argue that the limiting assembly of Lan does not possess the technical features of the limiting assembly of the instant application as recited in claim 1, and does not possess the same convenience in operation of the instant battery installment mechanism.
However, Lan discloses that the limiting assembly of Lan is convenient for the operating handle (“130” Fig. 4, “secondary locking tongue”) to reset from the unlocking state to the locking state, making the battery pack easy to install and lock ([0080]).

Applicant appears to argue that the limiting assembly (“13” Fig. 1, “secondary lock mechanism”) of Lan is not fastened to a supporting board, and therefore does not disclose the same technical feature as the limiting assembly of the instant application.
In response to this argument, Lan discloses in Fig. 1 that the limiting assembly is fixed onto the supporting unit (“11” or “fixing bracket”), which would inherently have a backboard attached to one of its open sides in order to complete the base of Lan, as explained in paragraph 32 of this Office Action.

Applicant appears to argue that Lan does not disclose an elastic unit that is compressible along a direction perpendicular to a side of the battery.
In response to this argument, claim 1 does not limit the elastic unit to be compressible in a direction that is perpendicular to the side of the battery. Therefore, although the elastic unit of Lan moves in a direction that is parallel along the side of the battery, the elastic unit of Lan reads 

Applicant appears to argue that the operating handle of Lan (“130” Fig. 4, “secondary locking tongue”) is not designed for a user to pull to unlock the battery.
In response to this argument, Lan discloses that a force is applied to the operating handle to make the operating handle rotate counterclockwise to change the elastic force of the elastic unit as part of the unlocking process ([0105]). Therefore, the force applied to the operating handle is equivalent to a user pulling on it to unlock the battery, which the operating handle of Lan is capable of performing.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLENE BERMUDEZ/Examiner, Art Unit 1728